DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting and collimating gamma/x-ray radiation and visible light, does not reasonably provide enablement for detecting and collimating any possible kind of “ray(s)” (e.g., microwave rays, radio wave rays, cosmic rays, heat rays).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification is most often directed toward gamma rays (e.g., high energy x-rays), including gamma cameras/detectors and sources, and, at most, includes “radioactivity” or “radiation rays or other light rays” in the general discussion. 
Allowable Subject Matter
Claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 11/16/2021, with respect to 35 USC 112, 2nd paragraph, rejection of Claim 12, and prior art rejections of the claims have been fully considered and are persuasive.  The 35 USC 112, 2nd paragraph, rejection of Claim 12, and prior art rejections of the claims have been overcome by the amendment. 
Applicant's arguments filed 11/16/2021, with respect to 35 USC 112, 1st paragraph, rejections of the claims have been fully considered but they are not persuasive. 
With respect to the 35 USC 112, 1st paragraph rejection of the claims, the Applicant asserts that all possible types of rays are enabled by the disclosure because the specification, at Page 8, Lines 1-6, recites the applicability of the invention to “radiation rays or other light rays”, and because, at Page 1, Line 26-Page 2, line 2, the specification describes how to tailor collimator materials and thicknesses to different types of radiation. (See Applicant Remarks, Page 1, Line 5-Page 2, Line 6.) The examiner respectfully disagrees.
The rejection is not for full enablement of the claims, but for the scope of the enablement. The generic term “ray(s)” can apply to many forms of energy, from microwaves to heat to cosmic rays (many of which are involved in the x-ray arts), and multiple types of light, including UV, x-rays/gamma rays, IR, and visible light, which may be utilized in all kinds of inventions in the arts of medical imaging and diagnosis. While the invention may be tailorable to multiple forms of light blocking by said collimator, there is no proof that Applicants had possession of systems that utilize all of these types of rays, or that the collimator would be applicable to all possible types of rays.
However, the examiner recognizes the burden of rewriting the entire disclosure to change every instance of the term “ray” or “rays”, and suggests inserting a phrase after the first recitation of the term ray(s) in the specification, and also inserting the phrase before the first recitation of the term in the Claims, (at Claim 1, Line 7, after the phrase “shielding rays”), said phrase reciting the enabled materials, such as --rays, wherein said rays comprise one or more of gamma rays, x-rays, and incident light rays,--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        11/19/2021